  Case 1:19-cr-02032-SMJ             ECF No. 74             filed 07/18/19      PageID.200 Page 1 of 2




      United States District Court, Eastern District of Washington
                               Magistrate Judge Mary K. Dimke
                                           Richland

 USA v. JAMES DEAN CLOUD                                         Case No. 1:19-CR-2032-SMJ-1
 USA v. DONOVAN QUINN CARTER                                              1:19-CR-2032-SMJ-2
 CLOUD

                                                        .

 Arraignment on Superseding Indictment:                                                           07/18/2019


 ☒ Sara Gore, Courtroom Deputy [R]                          ☒ Thomas Hanlon and Richard Burson, US Atty
 ☒ Pam Howard, Courtroom Deputy                             ☒ Lorinda Youngcourt and Jeremy Sporn
   [Tele]                                                     Defense Atty for Defendant (1)
 ☒ SanJuanita Coronado, US Probation Officer                ☒ Richard Smith and Michael Prince Defense
                                                              Atty for Defendant (2)
 ☒ Defendant present ☒ in custody USM                       ☐ Defendant not present / failed to appear
                     ☐out of custody

 ☒    USA Motion for Detention                              ☒    Rights given
 ☐    USA not seeking detention                             ☒    Acknowledgment of Rights filed
 ☐    Financial Affidavit (CJA 23) filed                    ☒    Defendant received copy of charging document
 ☒    The Court will appoint the Federal Defenders          ☒    Defendant waived reading of charging document
 ☐    Based upon conflict with Federal Defenders, the       ☐    Charging document read in open court
      Court will appoint a CJA Panel Attorney
 ☐    PRE-Trial Services Report ordered                     ☐    POST Pre-Trial Services Report ordered

 ☒    AO Advice of Penalties/Sanctions filed


                                                REMARKS

Mr. Smith motions the Court to close the courtroom
Mr. Hanlon Object to the courtroom being closed
Mr. Smith advises the Court of his concerns

Courtroom closed at 1:34 pm
Reconvene: 1:55 pm




Digital Recording/R‐326                   Time: 1:30 p.m. – 1:34 p.m.
                                                1:55 p.m. – 2:05 p.m.
                                                                                                          Page 1
  Case 1:19-cr-02032-SMJ           ECF No. 74        filed 07/18/19     PageID.201 Page 2 of 2



Defendant appeared and was assisted by counsel and advised of their rights and the allegations contained
in the charging document.


The Defendant acknowledged to the Court that their true and correct name is James Dean Cloud and
Donovan Quinn Carter Cloud
       “Not guilty” plea entered.
       Discovery to be provided pursuant to the local rule on discovery.




Digital Recording/R‐326              Time: 1:30 p.m. – 1:34 p.m.
                                           1:55 p.m. – 2:05 p.m.
                                                                                                 Page 2
